Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not provide a reasonable combination to teach “configured to control such that, in a case in which a measured value of a current measured by the current transformer (9) and received through the current controller (22) is greater than or equal to a preset critical current value, a relay contact signal is transmitted to open the intake electronic valve (5), and when a negative pressure (minus pressure) in the electrode boiler chamber (2), which is generated by a hot water circulating pump (3) of the electrode boiler (100) is used or compressed air which is externally supplied is introduced into the electrode boiler chamber (2), a water level in the electrode boiler chamber (2) is lowered due to the negative pressure (minus pressure) or the introduced air to decrease a contact area of water in contact with the electrode bars (1) of the electrode boiler (100) so that a value of a current returns to a normal range” and “an exhaust control module (21b) configured to control such that, since a case in which a water temperature measured by the temperature sensor (6) connected to the temperature controller (23) is within a preset high temperature range corresponds to a case in which a current flows through water so that the water is boiled, it is determined that a pressure in the electrode boiler chamber (2) increases to lower the water level, an OFF signal of the level switch (12), which is a level sensor installed at the side of the external air pipe of a column of the electrode boiler chamber (2), is received thereby, the exhaust electronic valve (8) is controlled to open to discharge steam, a pressure in the electrode boiler chamber (2) decreases, and a water level increases so that a current within a normal range, within which the water temperature in the electrode boiler chamber (2) does not reach the preset high temperature range, flows through the water” in combination with the rest of the elements of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        10/29/21